DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 9, 11, 16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al (CN 108682397 A; See US 2020/0035316 A1 for official translation and rejection citations) in view of Son et al (US 2013/0169609 A1).

Claim 1, Feng (Fig. 1-12) discloses a shift register (Fig. 6, 7, and 9), comprising: 
a display pre-charging reset circuit (920 and 960; Fig. 9), a sensing control circuit (M1; Fig. 7), a sensing pre-charging reset circuit (M3, M4, and M15; Fig. 7), a pull-down control circuit (440; Fig. 7; 940; Fig. 9), and an output circuit (M11-M14; Fig. 7 and 9), wherein the sensing control circuit (M1; Fig. 7) and the sensing pre-charging reset circuit  (M3; Fig. 7) are coupled to a sensing control node (H; Fig. 7); 
the display pre-charging reset 10circuit (920 and 960; Fig. 9), the sensing pre-charging reset circuit (M4, and M15; Fig. 7), the pull-down control circuit (440; Fig. 7; 940; Fig. 9) and the output circuit (M11 and M13; Fig. 7 and 9) are coupled to a pull-up node (Q; Fig. 7 and 9), the pull-down control circuit (440; Fig. 7; 940; Fig. 9) and the output circuit (M12 and M14; Fig., 7 and 9) are coupled to the pull-down node (QB; Fig. 7 and 9), and the output circuit (M11-M14; Fig. 7 and 9) is configured with at least one signal output terminal (CR(N) and OUT(N); Fig. 7 and 9), the output circuit comprises at least one output sub-circuit (M11-M14; Fig. 7 and 9) 15arranged in one-to-one correspondence to the at least one signal output terminal (CR(N) and OUT(N); Fig. 7 and 9); 
the display pre-charging reset circuit (920 and 960; Fig. 9) is coupled to a first signal input terminal (CR(N-2); Fig. 9), a second signal input terminal (CR(N+3); Fig. 9), a first scanning power supply terminal (VDD; Fig. 9) and a second scanning power supply terminal (VGL1; Fig. 9), and is configured to write a first 20scanning voltage (VDD; Fig. 9) provided by the first scanning power supply terminal (VDD; Fig. 9) into the pull-up node (Q; Fig. 9) in response to a control of the first signal input terminal (CR(N-2); Fig. 9); and 
write a second scanning voltage (VGL1; Fig. 9) provided by said second scanning power supply terminal (VGL1; Fig. 9) into the pull-up node (Q; Fig. 9) in response to a control of the second signal input terminal (CR(N+3); Fig. 9); 
25the sensing control circuit (M1; Fig. 7) is coupled to the signal output terminal (CR(N); Fig. 7) and a random signal terminal (OE; Fig. 7; Paragraph [0050]), and is configured to write an output signal provided by the signal output terminal (CR(N); Fig. 7) into the sensing control node (H; Fig. 7) in response to a control of the random signal terminal (OE; Fig. 7; Paragraph [0050]); 
the sensing pre-charging reset circuit (M3, M4, and M5; Fig. 7) is coupled to a first clock signal 30terminal (CLKB; Fig. 7), a sensing reset signal terminal (TRST; Fig. 7) and a second power supply terminal (VGL; Fig. 7), 3and is configured to write a voltage signal in an active level state (Paragraph [0080]) into the pull-up node (Q; Fig. 7) in response to a control of a voltage at the sensing control node (H; Fig. 7); and 
write a second operating voltage (Paragraph [0101]) provided by the second power supply terminal (VGL; Fig. 7) into the pull-up node (Q; Fig. 7) in response to a control of the sensing reset 5signal terminal (TRST; Fig. 7); 
the pull-down control circuit (440; Fig. 7; 940; Fig. 9) is coupled to (M8; Fig. 7 and 9) the second power supply terminal (VGL; Fig. 7; VGL1; Fig. 9), and is configured to write a voltage (Paragraph [0085]), with a phase opposite to that of (Paragraph [0085]) a voltage at the pull-up node (Q; Fig. 7 and 9), into the pull-down node (QB; Fig. 7 and 9); 
the output sub-circuit (M11-M14; Fig. 7 and 9) is coupled to the pull-up node (Q; Fig. 7 and 9), the pull-down node (QB; Fig. 7 and 9), the corresponding signal output terminal (CR(N) and OUT(N); Fig. 7 and 9), a corresponding output clock signal terminal (CLKD; Fig. 7 and 9) and a reset power supply terminal (VGL2; Fig. 9), and is configured to write an 20output clock signal (CLKD; Fig. 7 and 9) provided by the corresponding output clock signal terminal (CLKD; Fig. 7 and 9) into the corresponding signal output terminal (CR(N) and OUT(N); Fig. 7 and 9) in response to a control of the voltage at the pull-up node (Q; Fig. 7 and 9); and 
write a reset operating voltage (VGL2; Fig. 9) provided by the reset power supply terminal (VGL2; Fig. 9) into the corresponding signal output terminal (OUT(N); Fig. 9) in response to a control of a voltage at the pull-down node (QB; Fig. 9).  
Feng does not expressly disclose comprising:
a display pre-charging reset circuit and a display noise reduction circuit; 
the pull-down control circuit, the display noise reduction circuit and the output circuit are coupled to the pull-down node; 
the display pre-charging reset circuit is coupled to a first signal input terminal, a second signal input terminal, a first scanning power supply terminal and a second scanning power supply terminal, and is configured to write a first 20scanning voltage provided by the first scanning power supply terminal into the pull-up node in response to a control of the first signal input terminal; and 
write a second scanning voltage provided by said second scanning power supply terminal into the pull-up node in response to a control of the second signal input terminal; 
the pull-down control circuit is coupled to a first power supply terminal and the second power supply terminal, and is configured to write a voltage, with a phase opposite to that of a voltage at the pull-up node, into the pull-down node;
10the display noise reduction circuit is coupled to the first signal input terminal, the second signal input terminal, the first scanning power supply terminal and the second scanning power supply terminal, and is configured to write the second scanning voltage into the pull-down node in response to the control of the first signal input terminal; and 
write the first scanning voltage 15into the pull-down node in response to the control of the second signal input terminal. 
Son (Fig. 13) discloses comprising:
a display pre-charging reset circuit (10; Fig. 13) and a display noise reduction circuit (50; Fig. 13); 
the pull-down control circuit (22; Fig. 13), the display noise reduction circuit (50; Fig. 13) and the output circuit (T7; Fig. 13) are coupled to the pull-down node (X; Fig. 13); 
the display pre-charging reset circuit (10; Fig. 13) is coupled to a first signal input terminal (N-2; Fig. 13), a second signal input terminal (N+2; Fig. 13), a first scanning power supply terminal (FW; Fig. 13; Paragraph [0057]) and a second scanning power supply terminal (BW; Fig. 13; Paragraph [0057]), and is configured to write a first 20scanning voltage provided by the first scanning power supply terminal (FW; Fig. 13; Paragraph [0057]) into the pull-up node (P; Fig. 13) in response to a control of the first signal input terminal (N-2; Fig. 13); and 
write a second scanning voltage provided by said second scanning power supply terminal (BW; Fig. 13; Paragraph [0057]) into the pull-up node (P; Fig. 13) in response to a control of the second signal input terminal (N+2; Fig. 13); 
the pull-down control circuit (22; Fig. 13) is coupled to a first power supply terminal (VBIAS; Fig. 13) and the second power supply terminal (VGL; Fig. 13), and is configured to write a voltage (VBIAS or VGL; Fig. 13), with a phase opposite (22; Fig. 13; wherein discloses an inverter (22) which is controlled by node P) to that of a voltage at the pull-up node (P; Fig. 13), into the pull-down node (X; Fig. 13);
10the display noise reduction circuit (50; Fig. 13) is coupled to the first signal input terminal (N-2; Fig. 13), the second signal input terminal (N+2; Fig. 13), the first scanning power supply terminal (FW; Fig. 13) and the second scanning power supply terminal (BW; Fig. 13), and is configured to write the second scanning voltage (BW; Fig. 13) into the pull-down node (X; Fig. 13) in response to the control of the first signal input terminal (N-2; Fig. 13); and 
write the first scanning voltage (FW; Fig. 13) 15into the pull-down node (X; Fig. 13) in response to the control of the second signal input terminal (N+2; Fig. 13). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Feng’s shift register by applying a bi-directional driving method, as taught by Son, so to use a shift register with a bi-directional driving method for providing a shift register and a gate driving circuit using the same, in which change in a signal connection state is enough for an input unit to do bidirectional scan and reset without adding any TFT (Paragraph [0017]).

Claim 2, Feng (Fig. 1-12) discloses wherein the display pre-charging reset circuit (920 and 960; Fig. 9) comprises: 
a first display transistor (M5; Fig. 9) and a second display transistor (M6; Fig. 9); 
a control electrode of the first display transistor (M5; Fig. 9) is coupled to the first 30signal input terminal (CR(N-2); Fig. 9), a first electrode of the first display transistor (M5; Fig. 9) is coupled 4to the first scanning power supply terminal (VDD; Fig. 9), and a second electrode of the first display transistor (M5; Fig. 9) is coupled to the pull-up node (Q; Fig. 9); 
a control electrode of the second display transistor (M6; Fig. 9) is coupled to the second signal input terminal (CR(N+3); Fig. 9), a first electrode of the second display transistor (M6; Fig. 9) is 5coupled to the pull-up node (Q; Fig. 9), and a second electrode of the second display transistor (M6; Fig. 9) is coupled to the second scanning power supply terminal (VGL1; Fig. 9).  

Claim 4, Son (Fig. 2) discloses wherein the pull-down control circuit (2; Fig. 2) comprises: 
a third display transistor (TB; Fig. 2) and a fourth display transistor (TC; Fig. 2); 
a control electrode of the third display transistor (TB; Fig. 2) is coupled to the first power supply terminal (Vbias; Fig. 2), a first electrode of the third display transistor (TB; Fig. 2) is 5coupled to the first power supply terminal (Vbias; Fig. 2), and a second electrode of the third display transistor (TB; Fig. 2) is coupled to the pull-down node (X; Fig. 2); 
a control electrode of the fourth display transistor (TC; Fig. 2) is coupled to the pull-up node (P; Fig. 2), a first electrode of the fourth display transistor (TC; Fig. 2) is coupled to the pull-down node (X; Fig. 2), and a second electrode of the fourth display transistor (TC; Fig. 2) is 10coupled to the second power supply terminal (LVGL; Fig. 2).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Feng’s shift register by applying a bi-directional driving method, as taught by Son, so to use a shift register with a bi-directional driving method for providing a shift register and a gate driving circuit using the same, in which change in a signal connection state is enough for an input unit to do bidirectional scan and reset without adding any TFT (Paragraph [0017]).

Claim 5, Son (Fig. 13) discloses wherein the display noise reduction circuit (50; Fig. 13) comprises: 
a fifth display transistor (T11; Fig. 13) and a sixth display transistor (T10; Fig. 13); 
15a control electrode of the fifth display transistor (T11; Fig. 13) is coupled to the first signal input terminal (N-2; Fig. 13), a first electrode of the fifth display transistor (T11; Fig. 13) is coupled to the pull-down node (X; Fig. 13), and a second electrode of the fifth display transistor (T11; Fig. 13) is coupled to the second scanning power supply terminal (BW; Fig. 13); 
a control electrode of the sixth display transistor (T10; Fig. 13) is coupled to the second 20signal input terminal (N+2; Fig. 13), a first electrode of the sixth display transistor (T11; Fig. 13) is coupled to the pull-down node (X; Fig. 13), and a second electrode of the sixth display transistor (T11; Fig. 13) is coupled to the first scanning power supply terminal (FW; Fig. 13).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Feng’s shift register by applying a bi-directional driving method, as taught by Son, so to use a shift register with a bi-directional driving method for providing a shift register and a gate driving circuit using the same, in which change in a signal connection state is enough for an input unit to do bidirectional scan and reset without adding any TFT (Paragraph [0017]).

Claim 6, Feng (Fig. 1-12) discloses wherein the output sub-circuit (M13 and M14; Fig. 7 and 9) 25comprises: 
a seventh display transistor (M13; Fig. 7 and 9) and an eighth display transistor (M14; Fig. 7 and 9); 
a control electrode of the seventh display transistor (M13; Fig. 7 and 9) is coupled to the pull-up node (Q; Fig. 7 and 9), a first electrode of the seventh display transistor (M13; Fig. 7 and 9) is coupled to the output clock signal terminal (CLKD; Fig. 7 and 9), and a second electrode of the seventh display transistor (M13; Fig. 7 and 9) is coupled to the corresponding signal output terminal (OUT(N); Fig. 7); 
30a control electrode of the eighth display transistor (M14; Fig. 7 and 9) is coupled to the 6pull-down node (QB; Fig. 7 and 9), a first electrode of the eighth display transistor (M14; Fig. 7 and 9) is coupled to the corresponding signal output terminal (OUT(N); Fig. 7 and 9), and a second electrode of the eighth display transistor (M14; Fig. 9) is coupled to the reset power supply terminal (VGL2; Fig. 9).  
Claim 57, Feng (Fig. 1-12) discloses further comprising: 
a pull-up noise reduction circuit (M9; Fig. 7 and 9); 
the pull-up noise reduction circuit (M9; Fig. 7 and 9) comprises: 
a ninth display transistor (M9; Fig. 7 and 9); 
a control electrode of the ninth display transistor (M9; Fig. 7 and 9) is coupled to the pull-down node (QB; Fig. 7 and 9), a first electrode of the ninth display transistor (M9; Fig. 7 and 9) is coupled to 10the pull-up node (Q; Fig. 7 and  9), and a second electrode of the ninth display transistor (M9; Fig. 7 and 9) is coupled to the second power supply terminal (VGL; Fig. 7; VGL1; Fig. 9).  

Claim 9, Feng (Fig. 1-12) discloses wherein the sensing control 30circuit (M1; Fig. 7) comprises: 
a first sensing transistor (M1; Fig. 7); 
7a control electrode of the first sensing transistor (M1; Fig. 7) is coupled to the random signal terminal (OE; Fig. 7; Paragraph [0050]), a first electrode of the first sensing transistor (M1; Fig. 7) is coupled to the signal output terminal (CR(N); Fig. 7), and a second electrode of the first sensing transistor (M1; Fig. 7) is coupled to the sensing control node (H; Fig. 7).  

Claim 11, Feng (Fig. 1-12) discloses wherein the sensing pre-charging reset circuit (M3, M4, and M5; Fig. 7) comprises: 
a second sensing transistor (M3; Fig. 7), a third sensing transistor (M4; Fig. 7) and a fourth sensing transistor (M5; Fig. 7); 
25a control electrode of the second sensing transistor (M3; Fig. 7) is coupled to the sensing control node (H; Fig. 7), a first electrode of the second sensing transistor (M3; Fig. 7) is coupled to the first clock signal terminal (CLKB; Fig. 7), and a second electrode of the second sensing transistor (M3; Fig. 7) is coupled to a first electrode of the third sensing transistor (M4; Fig. 7); 
a control electrode of the third sensing transistor (M4; Fig. 7) is coupled to the first 30clock signal terminal (CLKB; Fig. 7), and a second electrode of the third sensing transistor (M4; Fig. 7) is 8coupled to the pull-up node (Q; Fig. 7); 
a control electrode of the fourth sensing transistor (M5; Fig. 7) is coupled to the sensing reset signal terminal (TRST; Fig. 7), a first electrode of the fourth sensing transistor (M5; Fig. 7) is coupled to the pull-up node (Q; Fig. 7), and a second electrode of the fourth sensing 5transistor (M5; Fig. 7) is coupled to the second power supply terminal (VGL; Fig. 7).  

Claim 2516, Feng (Fig. 1-12) discloses a gate driving circuit (Fig. 10; Paragraph [0113]), comprising: 
N shift registers (A1-A4; Fig. 10) cascaded (Paragraph [0113]), wherein the shift registers (A1-A4; Fig. 10) each are the shift register of claim 1 (Fig. 7 and 9; see rejection to claim 1 above); 
first signal input terminals (CR(n-2); Fig. 9) of the shift registers (A1-A4; Fig. 10) at previous m stages are coupled to a frame start signal input terminal (STU_1; Fig. 10), the first signal input terminal (CR(n-2); Fig. 9) of 30the shift register at an ith stage (A3; Fig. 10) is coupled to the signal output terminal (CR; Fig. 10) of the 10shift register at an (i-m)th stage (A1; Fig. 10), wherein m is a preset positive integer (Fig. 10; wherein m is equal to 2), i is greater than or equal to m+1 (Fig. 10; wherein i is equal to 3) and less than or equal to N (Fig. 10; wherein N is at least equal to 4), and i is a positive integer (Fig. 10; wherein i is equal to 3); 
the random signal terminal (OE; Fig. Fig. 10) of the shift register at each stage (A10A4; Fig. 10) is coupled to 5the random signal input terminal (OE; Fig. Fig. 10); 
second signal input terminals (CR(n+3); Fig. 9) of the shift registers (A1-A4; Fig. 10) from an (N-m)th stage to an Nth stage (A4; Fig. 10) are coupled to a frame reset signal input terminal (STD2; Fig. 10), the reset signal terminal (CR(n+3); Fig. 9) at a kth stage (A1; Fig. 10) is coupled to one signal output terminal (CR; Fig. 10) of the shift register at a (k+m)th stage (A4; Fig. 10), k is greater than or equal to 1 (Fig. 10; wherein k is equal to 1) and less than or 10equal to N-m, and k is a positive integer (Fig. 10; wherein k is equal to 1); 
the sensing reset signal terminal (TRST; Fig. 10) of the shift register at each stage (A1-A4; Fig. 10) is coupled to a sensing reset signal line (TRST; Fig. 10).  

Claim 19, Feng (Fig. 1-12) discloses a display device (Paragraph [0018]; wherein discloses a display apparatus), comprising: 
the gate driving circuit (Fig. 10) of claim 16 (see rejection to claim 16 above).  

Claim 1020, Feng (Fig. 1-12) discloses a gate driving method (Fig. 11) for the shift register of claim 1 (Fig. 7 and 9; see rejection to claim 1 above), the gate driving method (Fig. 11) comprising: 
in a display pre-charging stage (STU; Fig. 11), the display pre-charging reset circuit (920; Fig. 9) controls a potential of the pull-up node (Q; Fig. 9); 
15in a display output stage (Display and Out_2H; Fig. 11), the output sub-circuit (M11-M14; Fig. 9) writes an output clock signal (CLKD_even; Fig. 11) provided by the output clock signal terminal (CLKD; Fig. 11) into the corresponding signal output terminal (OUT_2H; Fig. 11) in response to a control of a voltage of the pull-up node (Q_2H; Fig. 11) in an active level state (Paragraph [0116]); and 
in the display output stage (Display and Out_2H; Fig. 11), a stage that the output clock signal is in an active level state (CLKD_even; Fig. 11) is a sensing control stage (OE; Fig. 11), and in the 20sensing control stage (M1; Fig. 7), the sensing control circuit (M1; Fig. 7) writes the output signal (CR(N); Fig. 7) in an active level state (CLKD; Fig. 7) output by the signal output terminal (CR(N); Fig. 7) into the sensing control node (H; Fig. 7; H_2H; Fig. 11) in response to a control of a random signal (OE; Fig. 11) provided by the random signal terminal (OE; Fig. 7); 
in a display reset stage (STD; Fig. 11), the display pre-charging reset circuit (960; Fig. 9) controls the 25potential of the pull-up node (Q; Fig. 9); and 
the output sub-circuit (M12 and M14; Fig. 7 and 9) controls a potential of the signal output terminal (CR(N) and OUT(N); Fig. 7 and 9) according to the voltage of the pull-down node (QB; Fig. 7 and 9);
in a sensing pre-charging stage (CLKB and Blanking; Fig. 11), the sensing pre-charging circuit (M3 and M4; Fig. 7) writes a voltage signal in an active level state (CLKB; Fig. 7 and 11) into the pull-up node (Q; Fig. 7; Q_2H; Fig. 11) in response to a 30voltage of the sensing control node (N_2H; Fig. 11) and a control of a first clock signal (CLKB; Fig. 11) 12provided by the first clock signal terminal (CLKB; Fig. 7); 
in a sensing output stage (Blanking; Fig. 11), the output sub-circuit (M11 and M13; Fig. 7 and 9) writes an output clock signal (CLKD_even; Fig. 11) provided by the output clock signal terminal (CLKD; Fig. 7 and 9) into the corresponding signal output terminal (CR(N) and OUT(N); Fig. 7 and 9; OUT_1H; Fig. 11) in response to the control of the voltage of the pull-up 5node (Q; Fig. 7 and 9) in an active level state (Q_2H; Fig. 11); 
in a sensing reset stage (TRST and Blanking; Fig. 11), the sensing pre-charging reset circuit (M15; Fig. 7 and 9) writes a second operating voltage in a non-active level state (VGL; Fig. 7; VGL1; Fig. 9) provided by the second power supply terminal (VGL; Fig. 7; VGL1; Fig. 9) into the pull-up node (Q; Fig. 7 and 9) in response to a control of a sensing reset signal (TRST; Fig. 11) provided by the sensing reset signal terminal (TRST; Fig. 7 and 9); 
the output 10sub-circuit (M12 and M14; Fig. 9) writes a reset operating voltage in a non-active level state (VGL2; Fig. 9) provided by the reset power supply terminal (VGL2; Fig. 9) into the signal output terminal (OUT(N); Fig. 9) in response to the control of the voltage of the pull-down node (QB; Fig. 9) in an active level state (Paragraph [0117]).  
Son (Fig. 13 and 15) discloses in a display pre-charging stage (First line P-node; Fig. 15; wherein figure shows when FW is being applied to node P), the display noise reduction circuit (50; Fig. 13) controls a potential of the pull-down node (X; Fig. 13 and 15; wherein figure shows applying BW to first X node); 
in a display reset stage (First line P-node; Fig. 15; wherein figure shows when BW is being applied to node P), the display noise reduction circuit (50; Fig. 13) controls the potential of the pull-down node (X; Fig. 13 and 15; wherein figure shows applying FW to first X node). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Feng’s shift register by applying a bi-directional driving method, as taught by Son, so to use a shift register with a bi-directional driving method for providing a shift register and a gate driving circuit using the same, in which change in a signal connection state is enough for an input unit to do bidirectional scan and reset without adding any TFT (Paragraph [0017]).

Claims 3, 8, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al (CN 108682397 A; See US 2020/0035316 A1 for official translation and rejection citations) in view of Son et al (US 2013/0169609 A1) as applied to claims 1, 2, 7, 9 above, and further in view of Noh et al (US 2019/0103049 A1).

Claim 3, Feng in view of Son discloses the shift register of claim 2.
Feng in view of Son does not expressly disclose further comprising: 
an anti-leakage circuit; 
10the anti-leakage circuit comprises: 
a first anti-leakage transistor, a second anti-leakage transistor and a third anti-leakage transistor, wherein the second electrode of the first display transistor is coupled to the pull-up node through the second anti-leakage transistor, and the second electrode of the second display transistor is coupled to the second scanning power supply terminal 15through the third anti-leakage transistor; 
a control electrode of the first anti-leakage transistor is coupled to the pull-up node, a first electrode of the first anti-leakage transistor is coupled to the first power supply terminal, and a second electrode of the first anti-leakage transistor is coupled to an anti-leakage node; 
20a control electrode of the second anti-leakage transistor is coupled to the first signal input terminal, a first electrode of the second anti-leakage transistor is coupled to the second electrode of the first display transistor and the anti-leakage node, and a second electrode of the second anti-leakage transistor is coupled to the pull-up node; 
25a control electrode of the third anti-leakage transistor is coupled to the second signal input terminal, a first electrode of the third anti-leakage transistor is coupled to the second electrode of the second display transistor and the anti-leakage node, and a second electrode of the third anti-leakage transistor is coupled to the second scanning power supply terminal.  
Noh (Fig. 4) discloses further comprising: 
an anti-leakage circuit (T3q, T1A, and T3nA; Fig. 4); 
10the anti-leakage circuit (T3q, T1A, and T3nA; Fig. 4) comprises: 
a first anti-leakage transistor (T3q; Fig. 4), a second anti-leakage transistor (T1A; Fig. 4) and a third anti-leakage transistor (T3nA; Fig. 4), wherein the second electrode of the first display transistor (T1; Fig. 4) is coupled to the pull-up node (Q; Fig. 4) through the second anti-leakage transistor (T1A; Fig. 4), and the second electrode of the second display transistor (T3n; Fig. 4) is coupled to the second scanning power supply terminal (GVSS2; Fig. 4) 15through the third anti-leakage transistor (T3nA; Fig. 4); 
a control electrode of the first anti-leakage transistor (T3q; Fig. 4) is coupled to the pull-up node (Q; Fig. 4), a first electrode of the first anti-leakage transistor (T3q; Fig. 4) is coupled to the first power supply terminal (GVDD; Fig. 4), and a second electrode of the first anti-leakage transistor (T3q; Fig. 4) is coupled to an anti-leakage node (Qh; Fig. 4); 
20a control electrode of the second anti-leakage transistor (T1A; Fig. 4) is coupled to the first signal input terminal (VST; Fig. 4), a first electrode of the second anti-leakage transistor (T1A; Fig. 4) is coupled to the second electrode of the first display transistor (T1; Fig. 4) and the anti-leakage node (Qh; Fig. 4), and a second electrode of the second anti-leakage transistor (T1A; Fig. 4) is coupled to the pull-up node (Q; Fig. 4); 
25a control electrode of the third anti-leakage transistor (T3nA; Fig. 4) is coupled to the second signal input terminal (CP(4); Fig. 4), a first electrode of the third anti-leakage transistor (T3nA; Fig. 4) is coupled to the second electrode of the second display transistor (T3n; Fig. 4) and the anti-leakage node (Qh; Fig. 4), and a second electrode of the third anti-leakage transistor (T3nA; Fig. 4) is coupled to the second scanning power supply terminal (GVSS2; Fig. 4).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Feng in view of Son’s shift register by applying an anti-leakage circuit, as taught by Noh, so to use a shift register with an anti-leakage circuit for providing a gate driver capable of reducing a bezel size by deleting dummy gate-in-panels (GIPs) of a gate driver, and a flat panel display device including the same (Paragraph [0022]).

Claim 8, Feng in view of Son discloses the shift register of claim 7.
Feng in view of Son does not expressly disclose further comprising: 
an anti-leakage circuit; 
15the anti-leakage circuit comprises: 
a first anti-leakage transistor and a fourth anti-leakage transistor, wherein the second electrode of the ninth display transistor is coupled to the second power supply terminal through the fourth anti-leakage transistor; 
a control electrode of the first anti-leakage transistor is coupled to the 20pull-up node, a first electrode of the first anti-leakage transistor is coupled to the first power supply terminal, and a second electrode of the first anti-leakage transistor is coupled to an anti-leakage node; 
a control electrode of the fourth anti-leakage transistor is coupled to the pull-down node, a first electrode of the fourth anti-leakage transistor is coupled 25to the second electrode of the ninth display transistor and the anti-leakage node, and a second electrode of the fourth anti-leakage transistor is coupled to the second power supply terminal.  
Noh (Fig. 4) discloses further comprising: 
an anti-leakage circuit (T3q and T3A; Fig. 4); 
15the anti-leakage circuit (T3q and T3A; Fig. 4) comprises: 
a first anti-leakage transistor (T3q; Fig. 4) and a fourth anti-leakage transistor (T3A; Fig. 4), wherein the second electrode of the ninth display transistor (T3; Fig. 4) is coupled to the second power supply terminal (GVSS2; Fig. 4) through the fourth anti-leakage transistor (T3A; Fig. 4); 
a control electrode of the first anti-leakage transistor (T3q; Fig. 4) is coupled to the 20pull-up node (Q; Fig. 4), a first electrode of the first anti-leakage transistor (T3q; Fig. 4) is coupled to the first power supply terminal (GVDD; Fig. 4), and a second electrode of the first anti-leakage transistor (T3q; Fig. 4) is coupled to an anti-leakage node (Qh; Fig. 4); 
a control electrode of the fourth anti-leakage transistor (T3A; Fig. 4) is coupled to the pull-down node (Qb; Fig. 4), a first electrode of the fourth anti-leakage transistor (T3A; Fig. 4) is coupled 25to the second electrode of the ninth display transistor (T3; Fig. 4) and the anti-leakage node (Qh; Fig. 4), and a second electrode of the fourth anti-leakage transistor (T3A; Fig. 4) is coupled to the second power supply terminal (GVSS2; Fig. 4).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Feng in view of Son’s shift register by applying an anti-leakage circuit, as taught by Noh, so to use a shift register with an anti-leakage circuit for providing a gate driver capable of reducing a bezel size by deleting dummy gate-in-panels (GIPs) of a gate driver, and a flat panel display device including the same (Paragraph [0022]).

Claim 10, Feng in view of Son discloses the shift register of claim 9.
Feng in view of Son does not expressly disclose further comprising: 
an anti-leakage circuit; 
the anti-leakage circuit comprises: 
a fifth anti-leakage transistor and a sixth anti-leakage transistor, wherein the first electrode of the first sensing 10transistor is coupled to the signal output terminal through the sixth anti-leakage transistor; 
a control electrode of the fifth anti-leakage transistor is coupled to the sensing control node, a first electrode of the fifth anti-leakage transistor is coupled to the first power supply terminal, and a second electrode of the fifth 15anti-leakage transistor is coupled to the first electrode of the first sensing transistor and a second electrode of the sixth anti-leakage transistor; 
a control electrode of the sixth anti-leakage transistor is coupled to the random signal terminal, a first electrode of the sixth transistor is coupled to the signal output terminal, and the second electrode of the sixth transistor is 20coupled to the sensing control node.  
Noh (Fig. 4) discloses further comprising: 
an anti-leakage circuit (TA and T3qA; Fig. 4); 
the anti-leakage circuit (TA and T3qA; Fig. 4) comprises: 
a fifth anti-leakage transistor (T3qA; Fig. 4) and a sixth anti-leakage transistor (TA; Fig. 4), wherein the first electrode of the first sensing 10transistor (TB; Fig. 4) is coupled to the signal output terminal (CP(1); Fig. 4) through the sixth anti-leakage transistor (TA; Fig. 4); 
a control electrode of the fifth anti-leakage transistor (T3qA; Fig. 4) is coupled to the sensing control node (M; Fig. 4), a first electrode of the fifth anti-leakage transistor (T3qA; Fig. 4) is coupled to the first power supply terminal (GVDD; Fig. 4), and a second electrode of the fifth 15anti-leakage transistor (T3qA; Fig. 4) is coupled to the first electrode of the first sensing transistor (TB; Fig. 4) and a second electrode of the sixth anti-leakage transistor (TA; Fig. 4); 
a control electrode of the sixth anti-leakage transistor (TA; Fig. 4) is coupled to the random signal terminal (LSP; Fig. 4; wherein figure show gate electrode of transistor TA is connected to same signal as supplied to gate electrode of transistor TB), a first electrode of the sixth transistor (TA; Fig. 4) is coupled to the signal output terminal (CP(1); Fig. 4), and the second electrode of the sixth transistor (TA; Fig. 4) is 20coupled to the sensing control node (M and TB; Fig. 4; wherein figure shows same connection shown in Applicant’s figure 9 in which S6 is connected to node H through T1).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Feng in view of Son’s shift register by applying an anti-leakage circuit, as taught by Noh, so to use a shift register with an anti-leakage circuit for providing a gate driver capable of reducing a bezel size by deleting dummy gate-in-panels (GIPs) of a gate driver, and a flat panel display device including the same (Paragraph [0022]).

Claim 14, Feng in view of Son discloses the shift register of claim 1.
Feng in view of Son does not expressly disclose further comprising: 
a sensing noise reduction circuit; 
the sensing noise reduction circuit comprises: 
a sixth sensing transistor and a seventh sensing transistor; 
15a control electrode of the sixth sensing transistor is coupled to the first clock signal terminal, a first electrode of the sixth sensing transistor is coupled to the pull-down node, and a second electrode of the sixth sensing transistor is coupled to a first electrode of the seventh sensing transistor; 
a control electrode of the seventh sensing transistor is coupled to the 20sensing control node, and a second electrode of the seventh sensing transistor is coupled to the second power supply terminal.  
Noh (Fig. 4) discloses further comprising: 
a sensing noise reduction circuit (26; Fig. 4); 
the sensing noise reduction circuit (26; Fig. 4) comprises: 
a sixth sensing transistor (T5A; Fig. 4) and a seventh sensing transistor (T5B; Fig. 4); 
15a control electrode of the sixth sensing transistor (T5A; Fig. 4) is coupled to the first clock signal terminal (VRT; Fig. 4; wherein receives same signal as transistor T1C), a first electrode of the sixth sensing transistor (T5A; Fig. 4) is coupled to the pull-down node (Qb; Fig. 4), and a second electrode of the sixth sensing transistor (T5A; Fig. 4) is coupled to a first electrode of the seventh sensing transistor (T5B; Fig. 4); 
a control electrode of the seventh sensing transistor (T5B; Fig. 4) is coupled to the 20sensing control node (M; Fig. 4), and a second electrode of the seventh sensing transistor (T5B; Fig. 4) is coupled to the second power supply terminal (GVSS2; Fig. 4).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Feng in view of Son’s shift register by applying a sensing noise reduction circuit, as taught by Noh, so to use a shift register with a sensing noise reduction circuit for providing a gate driver capable of reducing a bezel size by deleting dummy gate-in-panels (GIPs) of a gate driver, and a flat panel display device including the same (Paragraph [0022]).

Claims 12, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al (CN 108682397 A; See US 2020/0035316 A1 for official translation and rejection citations) in view of Son et al (US 2013/0169609 A1) as applied to claim 1 above, and further in view of Feng et al (CN 109166529 A; See US 2021/0201805 A1 for official translation and rejection citations).

Claim 12, Feng in view of Son discloses the shift register of claim 1.
Feng in view of Son does not expressly disclose wherein the sensing pre-charging reset circuit comprises: 
a second sensing transistor, a third sensing transistor, a fourth sensing transistor, and a fifth sensing transistor; 
10a control electrode of the second sensing transistor is coupled to the sensing control node, a first electrode of the second sensing transistor is coupled to the first clock signal terminal, and a second electrode of the second sensing transistor is coupled to a first electrode of the third sensing transistor and a control electrode of the fifth sensing transistor; 
15a control electrode of the third sensing transistor is coupled to the pull-down node, and a second electrode of the third sensing transistor is coupled to the second power supply terminal; 
a control electrode of the fourth sensing transistor is coupled to the sensing reset signal terminal, a first electrode of the fourth sensing transistor is 20coupled to the pull-up node, and a second electrode of the fourth sensing transistor is coupled to the second power supply terminal; 
a first electrode of the fifth sensing transistor is coupled to the first power supply terminal, and a second electrode of the fifth sensing transistor is coupled to the pull-up node.  
Feng (Fig. 12A) discloses wherein the sensing pre-charging reset circuit (M2, M10, M3, and M40; Fig. 12A) comprises: 
a second sensing transistor (M2; Fig. 12A), a third sensing transistor (M10; Fig. 12A), a fourth sensing transistor (M40; Fig. 12A), and a fifth sensing transistor (M3; Fig. 12A); 
10a control electrode of the second sensing transistor (M2; Fig. 12A) is coupled to the sensing control node (H; Fig. 12A), a first electrode of the second sensing transistor (M2; Fig. 12A) is coupled to the first clock signal terminal (CLKA; Fig. 12A), and a second electrode of the second sensing transistor (M2; Fig. 12A) is coupled to a first electrode of the third sensing transistor (M10; Fig. 12A) and a control electrode of the fifth sensing transistor (M3; Fig. 12A); 
15a control electrode of the third sensing transistor (M10; Fig. 12A) is coupled to the pull-down node (QB_A; Fig. 12A), and a second electrode of the third sensing transistor (M10; Fig. 12A) is coupled to the second power supply terminal (VGL1; Fig. 12A); 
a control electrode of the fourth sensing transistor (M40; Fig. 12A) is coupled to the sensing reset signal terminal (TRST; Fig. 12A), a first electrode of the fourth sensing transistor (M40; Fig. 12A) is 20coupled to the pull-up node (Q1; Fig. 12A), and a second electrode of the fourth sensing transistor (M40; Fig. 12A) is coupled to the second power supply terminal (VGL1; Fig. 12A); 
a first electrode of the fifth sensing transistor (M3; Fig. 12A) is coupled to the first power supply terminal (VDD; Fig. 12A), and a second electrode of the fifth sensing transistor (M3; Fig. 12A) is coupled to the pull-up node (Q1; Fig. 12A).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Feng in view of Son’s shift register by applying a sensing pre-charging reset circuit, as taught by Feng, so to use a shift register with a sensing pre-charging reset circuit for providing enable the subpixel units of adjacent rows to share the gate scanning signal output by the gate driving circuit, thereby reducing the number of the output terminals of the gate driving circuit, further reducing the frame size of the display device using the gate driving circuit, and increasing the PPI of the display device (Paragraph [0063]).

Claim 17, Feng (Fig. 1-12) discloses wherein the 15output circuit (M11-M14; Fig. 7 and 9) is configured with two signal output terminals (CR(N) and OUT(N); Fig. 7 and 9), and the output circuit (M11-M14; Fig. 7 and 9) comprises two output sub-circuits (M11 and M12, M13 and M14; Fig. 7 and 9) provided in one-to-one correspondence with the signal output terminals (CR(N) and OUT(N); Fig. 7 and 9), the shift register at each stage (Fig. 10)is configured with two corresponding signal output terminals (CR(N) and OUT(N); Fig. 7 and 9), comprising a first cascade signal output 20terminal (CR(N); Fig. 7 and 9)and a first driving signal output terminal (OUT(N); Fig. 7 and 9); 
the signal output terminal coupled to the sensing control circuit (M1; Fig. 7) of the shift register (Fig. 7) at each stage (Fig. 10) is the first cascade signal output terminal (CR(N); Fig. 7) corresponding to the shift register of the stage (Fig. 7); 
25the first signal input terminal (CR(N-2); Fig. 9) of the shift register (Fig. 9) at the ith stage (A3; Fig. 10) is coupled to the first cascade signal output terminal (CR; Fig. 10) of the shift register at the (i-m)th stage (A1; Fig. 10); 
the second signal input terminal (CR(N-3); Fig. 9) of the shift register at the kth stage (A1; Fig. 10) is coupled to the first cascade signal output terminal (CR; Fig. 10) of the shift register at the 30(k+m)th stage (A4; Fig. 10).  
Feng in view of Son does not expressly disclose wherein the 15output circuit is configured with three signal output terminals, and the output circuit comprises three output sub-circuits provided in one-to-one correspondence with the signal output terminals, the shift register at each stage is configured with three corresponding signal output terminals, comprising a first cascade signal output 20terminal, a first driving signal output terminal and a second driving signal output terminal; 
11the first driving signal output terminal and the second driving signal output terminal of the shift register at each stage are respectively coupled to two gate lines of corresponding rows.  
Feng (Fig. 12A) discloses wherein the 15output circuit (M6, M17, M26, M15, M16, and M27; Fig. 12A) is configured with three signal output terminals (CRT, OP1, and OP3; Fig. 12A), and the output circuit (M6, M17, M26, M15, M16, and M27; Fig. 12A) comprises three output sub-circuits (M6 and M15, M17 and M16, M26 and M27; Fig. 12A) provided in one-to-one correspondence with the signal output terminals (CRT, OP1, and OP3; Fig. 12A), the shift register at each stage (Fig. 12A) is configured with three corresponding signal output terminals (CRT, OP1, and OP3; Fig. 12A), comprising a first cascade signal output 20terminal (CRT; Fig. 12A), a first driving signal output terminal (OP1; Fig. 12) and a second driving signal output terminal (OP3; Fig. 12); 
11the first driving signal output terminal (OT1; Fig. 2) and the second driving signal output terminal (OT2; Fig. 2) of the shift register at each stage (Fig. 12A) are respectively coupled to two gate lines (GL(1) and GL2; Fig. 2) of corresponding rows (Fig. 2).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Feng in view of Son’s shift register by applying an output circuit, as taught by Feng, so to use a shift register with an output circuit for providing enable the subpixel units of adjacent rows to share the gate scanning signal output by the gate driving circuit, thereby reducing the number of the output terminals of the gate driving circuit, further reducing the frame size of the display device using the gate driving circuit, and increasing the PPI of the display device (Paragraph [0063]).

Claim 21, Feng (Fig. 1-12) discloses wherein 15in the display pre-charging stage (STU and Display; Fig. 11), the display pre-charging reset circuit (M5; Fig. 9) writes a first scanning voltage in an active level state (VDD; Fig. 9) provided by a first scanning power supply terminal (VDD; Fig. 9) into the pull-up node (Q; Fig. 9) in response to a control of a first input signal (STU; Fig. 11) provided by the first signal input terminal (CR(N-2); Fig. 9); 
in the display reset stage (STD and Display; Fig. 11), the display pre-charging reset circuit (M6; Fig. 9) writes a second scanning voltage in a non-active level state (VGL1; Fig. 9) provided by a second 25scanning power supply terminal (VGL1; Fig. 9) into the pull-up node (Q; Fig. 9) in response to a control of a second input signal (STD; Fig. 11) provided by the second signal input terminal (CR(N+3); Fig. 9); 
the output sub-circuit (M14; Fig. 9) writes the reset operating 13voltage in a non-active level state (VGL2; Fig. 9) provided by the reset power supply terminal (VGL2; Fig. 9)  into the signal output terminal (OUT(N); Fig. 9) in response to the control of the voltage of the pull-down node (QB; Fig. 9) in an active level state (Paragraph [0018]), 
wherein, in the display pre-charging stage (STU and Display; Fig. 11), the first input signal is in an 5active level state (STU; Fig. 11; wherein is a high level), the second input signal is in a non-active level state (STD; Fig. 11; wherein during STU is a high level), the random signal is in a non-active level state (OE; Fig. 11; wherein during STU is a high level), the first clock signal is in a non-active level state (CLKB; Fig. 11; wherein during STU is a high level), the sensing reset signal is in a non-active level state (TRST; Fig. 11; wherein during STU is a high level), and the output clock signal is in a non-active level state(CLKD_even; Fig. 11; wherein during STU is a high level), 
in the display output stage (OUT_2H in display period; Fig. 11), the first input signal is in a non-active level 10state (STU; Fig. 11; wherein during OUT_2H is a high level), the second input signal is in a non-active level state (STD; Fig. 11; wherein during OUT_2H is a high level), the random signal is in an active level state in a display active level output stage (OE; Fig. 11; wherein during OUT_2H is a high level) and is in a non-active level state in a display non-active level output stage (OE; Fig. 11; wherein during OUT_2H is a low level), the first clock signal is in a non-active level state (CLKB; Fig. 11; wherein during OUT_2H is a high level), the sensing reset signal is in a non-active level state (TRST; Fig. 11; wherein during OUT_2H is a high level), the output clock signal is in an active level state in the display 15active level output stage (CLKD_even; Fig. 11; wherein during OUT_2H is a high level) and is in a non-active level state in the display non-active level output stage (CLKD_even; Fig. 11; wherein during OUT_2H is a low level);
in the display reset stage (STD; Fig. 11), the first input signal is in a non-active level state (STU; Fig. 11; wherein during STD is a high level), the second input signal is in an active level state (STD; Fig. 11; wherein during STD is a high level), the random signal is in a non-active level state (OE; Fig. 11; wherein during STD is a high level), the first clock signal is in a non-active level state (CLKB; Fig. 11; wherein during STD is a high level), the 20sensing reset signal is in a non-active level state (TRST; Fig. 11; wherein during STD is a high level), and the output clock signal is switched between a non-active level state and an active level state (CLKD_even; Fig. 11; wherein during STD is a high level); 
in the sensing pre-charging stage (CLKB; Fig. 11), the first input signal is in a non-active level state (STU; Fig. 11; wherein during CLKB is a high level), the second input signal is in a non-active level state (STD; Fig. 11; wherein during CLKB is a high level), the random signal is in a non-active level state (OE; Fig. 11; wherein during CLKB is a high level), the first clock signal is in an active level 25state (CLKB; Fig. 11; wherein during CLKB is a high level), the sensing reset signal is in a non-active level state (TRST; Fig. 11; wherein during CLKB is a high level), and the output clock signal is in a non-active level state (CLKD_even; Fig. 11; wherein during CLKB is a high level); 
in the sensing output stage (OUT_2H in Blanking period; Fig. 11), the first input signal is in a non-active level state (STU; Fig. 11; wherein during OUT_2H is a high level), the second input signal is in a non-active level state (STD; Fig. 11; wherein during OUT_2H is a high level), the random signal is in a non-active level state (OE; Fig. 11; wherein during OUT_2H is a high level), the first clock signal is in a non-active level state (CLKB; Fig. 11; wherein during OUT_2H is a high level), 30the sensing reset signal is in a non-active level state (TRST; Fig. 11; wherein during OUT_2H is a high level), the output clock signal is 14in an active level state in a sensing active level output stage (CLKD_even; Fig. 11; wherein during OUT_2H is a high level) and is in a non-active level state in a sensing non-active level output stage (CLKD_even; Fig. 11; wherein during OUT_2H is a low level); 
in the sensing reset stage (TRST; Fig. 11), the first input signal is in a non-active level state (STU; Fig. 11; wherein during TRST is a high level), the second input signal is in a non-active level state (STD; Fig. 11; wherein during TRST is a high level), the first clock signal is in a non-active level state (CLKB; Fig. 11; wherein during TRST is a high level), the sensing reset signal is in an active level state (TRST; Fig. 11; wherein during TRST is a high level), and the output clock signal is in a non-active level state (CLKD_even; Fig. 11; wherein during TRST is a high level).  
Son (Fig. 13 and 15) discloses in the display pre-charging stage (Fig. 15; wherein first line P-node increased), the display noise reduction circuit (50; Fig. 13) writes a second scanning voltage in a non-active level 20state (BW; Fig. 13) provided by the second scanning power supply terminal (BW; Fig. 13) into the pull-down node (X; Fig. 13 and 15) in response to the control of the first input signal provided by the first signal input terminal (N-2; Fig. 13); 
in the display reset stage (Fig. 15; wherein first line P-node decreased), the display noise reduction circuit (50; Fig. 13) writes a first scanning voltage in an active level state (FW; Fig. 13) provided by the first scanning power supply terminal (FW; Fig. 13) into the pull-down node (X; Fig. 15) in response to the control of the second input signal provided by the 30second signal input terminal (N+2; Fig. 13). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Feng’s shift register by applying a bi-directional driving method, as taught by Son, so to use a shift register with a bi-directional driving method for providing a shift register and a gate driving circuit using the same, in which change in a signal connection state is enough for an input unit to do bidirectional scan and reset without adding any TFT (Paragraph [0017]).
Feng in view of Son does not expressly disclose in the sensing reset stage, the random signal is 5in an active level state.
Feng (Fig. 12A) discloses in the sensing reset stage (11; Fig. 16), the random signal is 5in an active level state (OE; Fig. 16; wherein figure shows TRST and OE are both a high level).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Feng in view of Son’s shift register by applying a random signal, as taught by Feng, so to use a shift register with a random signal for providing enable the subpixel units of adjacent rows to share the gate scanning signal output by the gate driving circuit, thereby reducing the number of the output terminals of the gate driving circuit, further reducing the frame size of the display device using the gate driving circuit, and increasing the PPI of the display device (Paragraph [0063]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Feng et al (CN 108682397 A; See US 2020/0035316 A1 for official translation and rejection citations) in view of Son et al (US 2013/0169609 A1) and Feng et al (CN 109166529 A; See US 2021/0201805 A1 for official translation and rejection citations) as applied to claim 12 above, and further in view of Noh et al (US 2019/0103049 A1).

Claim 13, Feng in view of Son and Feng discloses the shift register of claim 12.
Feng in view of Son and Feng does not expressly disclose further comprising: 
an anti-leakage circuit; 
the anti-leakage circuit comprises: 
a first anti-leakage transistor and a seventh anti-leakage transistor, the second electrode of the fourth sensing 30transistor is coupled to the second power supply terminal through the seventh 9anti-leakage transistor; 
a control electrode of the first anti-leakage transistor is coupled to the pull-up node, a first electrode of the first anti-leakage transistor is coupled to the first power supply terminal, and a second electrode of the first anti-leakage 5transistor is coupled to an anti-leakage node; 
a control electrode of the seventh anti-leakage transistor is coupled to the sensing reset signal terminal, and a first electrode of the seventh transistor is coupled to the anti-leakage node and the second electrode of the fourth sensing transistor.  
Noh (Fig. 4) discloses further comprising: 
an anti-leakage circuit (T3q and T3nC; Fig. 4); 
the anti-leakage circuit (T3q and T3nC; Fig. 4) comprises: 
a first anti-leakage transistor (T3q; Fig. 4) and a seventh anti-leakage transistor (T3nC; Fig. 4), the second electrode of the fourth sensing 30transistor (T3nB; Fig. 4) is coupled to the second power supply terminal (GVSS2; Fig. 4) through the seventh 9anti-leakage transistor (T3nC; Fig. 4); 
a control electrode of the first anti-leakage transistor (T3q; Fig. 4) is coupled to the pull-up node (Q; Fig. 4), a first electrode of the first anti-leakage transistor (T3q; Fig. 4) is coupled to the first power supply terminal (GVDD; Fig. 4), and a second electrode of the first anti-leakage 5transistor (T3q; Fig. 4) is coupled to an anti-leakage node (Qh; Fig. 4); 
a control electrode of the seventh anti-leakage transistor (T3nC; Fig. 4) is coupled to the sensing reset signal terminal (RST; Fig. 4), and a first electrode of the seventh transistor (T3nC; Fig. 4) is coupled to the anti-leakage node (Qh; Fig. 4) and the second electrode of the fourth sensing transistor (T3nB; Fig. 4).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Feng in view of Son and Feng’s shift register by applying an anti-leakage circuit, as taught by Noh, so to use a shift register with an anti-leakage circuit for providing a gate driver capable of reducing a bezel size by deleting dummy gate-in-panels (GIPs) of a gate driver, and a flat panel display device including the same (Paragraph [0022]).

Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 23 discloses Applicant’s figure 6b shows the reversed signals of STU1 and STU2. The Examiner believes that the Applicant’s figure 6a is the well-known driving method as shown in cited prior art references. But the cited prior art references do not specifically disclose the switched driving method. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J SNYDER whose telephone number is (571)270-3460. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Adam J Snyder/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        05/06/2022